Citation Nr: 0807180	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bipolar disorder.

2.  Whether the veteran has excessive income for the receipt 
of Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to July 1976.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision and an October 2005 determination by the 
Waco, Texas VA Regional Office (RO).  

The issue of whether the veteran has excessive income for the 
receipt of VA nonservice-connected pension benefits is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service 
connection for bipolar disorder on the basis that no 
complaints, findings, or diagnosis of bipolar disorder were 
noted during the veteran's military service (essentially that 
any current bipolar disorder was unrelated to the veteran's 
service)..

2.  Evidence received since the June 1996 decision is either 
cumulative to, or redundant of, the evidence of record at 
that time; does not tend to relate the veteran's bipolar 
disorder to his service; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for bipolar disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim to reopen, a July 2005 letter 
(prior to the rating on appeal) provided the veteran notice 
of the evidence needed to support his claim, and advised him 
of his and VA's responsibilities in the development of the 
claim.  He was advised to submit any pertinent evidence in 
his possession.  He was also provided notice of the specific 
evidence needed to reopen the claim seeking service 
connection for bipolar disorder (See Kent v. Nicholson, 20 
Vet. App. 1 (2006)).  He had ample opportunity to respond to 
his notice letter and participate in the adjudicatory/appeal 
process.  

Significantly, when a veteran seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(C).  The veteran has not identified any 
pertinent evidence that is outstanding.  Evidentiary 
development in this matter is complete to the extent 
possible.

II.  Claim to Reopen

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from July 1973 to July 
1976.  His service medical records (SMRs) are silent for 
complaints, findings, or a diagnosis of bipolar disorder.  A 
March 1976 ETS examination report notes that psychiatric 
evaluation was normal.  In June 1976, the veteran was 
declared a rehabilitation failure in an alcohol treatment 
program.  Because of this he was ordered to be medically 
evacuated to the nearest VA hospital until his separation 
from service.  VA treatment records note that the veteran was 
hospitalized in July 1976 for treatment for alcoholism.  In 
July 1976, prior to the veteran's discharge for 
unsuitability, he indicated that here had been no change in 
his medical condition since his last separation examination.

Post-service VA hospitalization records dated from August 
1976 to August 1985 note the veteran's treatment for 
alcoholism.  Private treatment records dated in November 1995 
note diagnoses of alcoholism and major depression.

In December 1995, the veteran submitted a claim of service 
connection for bipolar disorder.

A VA hospitalization record dated from November 1995 to 
February 1996 notes that the veteran reported that he first 
had bipolar disorder diagnosed in 1976.  Diagnoses at 
discharge included bipolar disorder and alcohol abuse.  

Service connection for bipolar disorder was denied by an 
unappealed rating decision in June 1996 based essentially on 
a finding that such disability was not shown to be related to 
the veteran's service (it was noted that the veteran's SMRs 
are silent for complaints, findings or a diagnosis of bipolar 
disorder).

Evidence received since the June 1996 rating decision 
includes: the veteran's service personnel records; VA and 
private treatment records dated from 1996 to 2006; a January 
2003 Social Security Administration (SSA) disability 
determination; two medical articles from the internet that 
address the symptoms of alcoholism and bipolar disorder; and 
statements from the veteran received in November 2005 and 
February 2006.  The service personnel records are duplicates 
of those previously considered by the RO in 1996; therefore, 
this evidence is not new.  The medical articles from the 
internet are not specific to the veteran's case, do not 
provide competent nexus evidence, and are not material 
evidence.  The SSA determination notes that the veteran was 
rated as disabled, with chronic pulmonary insufficiency noted 
as his primary disability and essential hypertension noted as 
his secondary disability, effective October 2002; therefore, 
this evidence is not material to the claim at hand.  As this 
evidence either is not 'new" or does not relate (positively) 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim, it cannot serve to reopen the claim.

The majority of the VA and private medical records added to 
the claims file since June 1996 refer to disabilities not 
herein at issue.  In addition, the remaining records show the 
veteran's ongoing treatment for bipolar disorder.  None of 
the medical records tend to relate a current diagnosis of 
bipolar disorder to the veteran's service.  As the medical 
evidence received since June 1996 does not relate 
(positively) to the unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

In his November 2005 and February 2006 statements, the 
veteran maintains that he was discharged from service in July 
1976 in order to receive treatment for his bipolar disorder.  
No medical or other competent evidence was submitted to 
support this allegation; notably, he has not submitted (or 
identified for VA to secure) records of treatment for a 
bipolar disorder.  He is a layperson, and lacks medical 
training and expertise to render a competent opinion on a 
matter, such as the relationship between a current disability 
and his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for bipolar disorder are not met.


ORDER

The appeal to reopen a claim of service connection for 
bipolar disorder is denied.


REMAND

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 
Martin v. Brown, 7 Vet. App. 196, 198 (1994).

One prerequisite to entitlement is that the veteran's income 
may not exceed the applicable maximum pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 
C.F.R. § 3.3(a).  Pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).  

Retirement benefits, including an annuity or endowment, paid 
under a Federal, State, municipal, or private business or 
industrial plan are considered income as limited as follows.  
Where the payments received consist of part principal and 
part interest, interest will be not counted separately.  38 
C.F.R. § 3.262(e).  38 C.F.R. § 3.262(e)(2) provides that 
except as provided in this subparagraph, effective January 1, 
1965, in determining income for pension purposes, under 
Public Law 86-211 (73 Stat. 432), 10 percent of the 
retirement payments received by a veteran, the veteran's 
spouse, surviving spouse, or child will be excluded.  The 
remaining 90 percent will be considered income as received.  
Where a person was receiving or entitled to receive benefits 
based on his or her own employment on December 31, 1964, the 
retirement payments will not be considered income until the 
amount of the claimant's personal contribution (as 
distinguished from amounts contributed by the employer) has 
been received.  Thereafter, the 10 percent exclusion will 
apply.

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).

Effective December 1, 2004, the MAPRs were: $13,309 for a 
veteran with one dependent; $15,566 for a housebound veteran 
with one dependent; and $20,099 for a veteran in need of aid 
and attendance (A&A) with one dependent.  See 38 C.F.R. §§ 
3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.

In this case, the veteran submitted a claim for nonservice-
connected pension benefits in June 1995.  In his application, 
he indicated that he was seeking special monthly pension 
based on the need for A&A or because he was housebound.  The 
RO denied the veteran's claim of entitlement to nonservice-
connected pension benefits on the basis that his income was 
excessive for receipt of those benefits.  Notably, the RO did 
not address whether the veteran was totally and permanently 
disabled for pension purposes, which is the other 
prerequisite for receipt of such benefits.  In any case, the 
issue on appeal concerns the veteran's income and whether it 
is excessive for payment of pension benefits.  A preliminary 
review of the record, however, shows that further development 
is needed before that issue may be adjudicated.

A review of the RO's communications to the veteran revealed 
that they do not provide him with any reasonable basis as to 
how the RO arrived at its determination that his income was 
excessive for the purpose of receipt of nonservice-connected 
pension.  Specifically, the RO provided no indication as to 
whether the spouse's retirement income (listed as $700 per 
month on an October 2005 Improved Pension Eligibility 
Verification Report (EVR)) is subject to the 10 percent 
exclusion rule of 38 C.F.R. § 3.262(e)(2).  In addition, the 
veteran was not provided a step-by-step explanation of how 
his countable income was calculated (to include the MAPR, the 
veteran's countable income, and whether that income was 
reduced by any medical expenses.  Finally, a private medical 
record dated in May 2005 shows that the veteran was in 
receipt of Medicare benefits.  However, the October 2005 EVR 
does not show the monthly deductions for a Part B Medicare 
premium.  

Under the circumstances, the veteran should be provided 
another opportunity to provide an itemization of medical 
expenses paid and not reimbursed from June 2005 to May 2006.  
Thereafter, the RO should provide for the veteran a step-by-
step explanation of how his countable income for purposes of 
pension has been calculated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide an itemized list of medical 
expenses paid and not reimbursed for 
himself and his spouse from June 2005 
through May 2006, to include actual 
amounts paid for doctors and/or hospitals, 
prescriptions, over-the-counter 
medications, medical supplies, health 
insurance other than Medicare or Medicaid, 
and any deductions for Medicare Part B;

2.  After allowing the appropriate time 
for a response, the RO should readjudicate 
the claim on appeal.  In so doing, the RO 
should provide the veteran a step-by-step 
explanation of how his countable income 
for purposes of pension was calculated.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and provided the opportunity to 
respond before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


